internal_revenue_service number release date index number ----------------------- ------------------------- -------------------------------- -------------------------------------------------- ----------------------------------------- legend legend department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-105390-10 date date taxpayer ------------------------------------------------------------------------------- --------------------------------------- properties llc llc llc llc4 tr sec_1 tr sec_2 manager llc5 a ------------------------------ --------------------- ------------------------ --------------------------- ----------------------- ------------------------------- ---------------------------- ------------------- --------------------------- ---- equipment -------------------------------------------------------------------------- --------------------------------------------------------------- dear ------------ this responds to a request for rulings dated date submitted by your authorized representative you have requested rulings that the properties including plr-105390-10 their structural_components constitute real_estate_assets for purposes of sec_856 of the internal_revenue_code and that the services furnished to tenants of the properties by taxpayer through llc and llc will not cause any amounts received from tenants of the properties to be treated as other than rents_from_real_property under sec_856 facts taxpayer has elected to be taxed as a real_estate_investment_trust reit under sec_856 of the code the taxpayer wholly-owns two limited_liability companies llc and llc the llcs that each own an a percent interest in the capital and profits of a lower-tier limited_liability_company that is taxed as a partnership for federal_income_tax purposes llc owns an interest in llc and llc owns an interest in llc the llcs’ principal business is to acquire sell finance improve lease operate and manage real_estate taxpayer also directly or indirectly owns a percent of the common_stock of each tr sec_1 and tr sec_2 the trss taxpayer jointly elected with each of the trss under sec_856 for it to be treated as a taxable_reit_subsidiary trs of taxpayer taxpayer conducts the management activities for the properties provides certain services to tenants and provides the tenants access to outside service providers through the trss the trss contract with the llc which is represented to be an independent_contractor to provide certain other services to tenants of the properties tenants of the properties generally use the properties to house their equipment and associated personnel the properties contain certain structural_components regarding heating ventilation and air conditioning hvac specifically suitable for the tenants’ technological requirements the properties’ components include electrical components designed with redundancy systems to provide uninterruptible power supply beyond that ordinarily found in office buildings the properties also possess a structural design with respect to humidification fire protection and security systems at a level higher than the ordinary average for office buildings the telecommunication system and infrastructure includes access to third-party providers tenant space is generally constructed on raised flooring designed to accommodate the systems necessary for the operation of tenants’ equipment taxpayer represents that the properties are inherently permanent structures and that the structural_components of the properties are designed and constructed specifically for the particular building for which they are a part and are intended to remain permanently in place certain tenant services are currently provided to the tenants through the llcs manager independent contractors supervised by manager or llc supervised by the trss customary services performed by the taxpayer on behalf of the tenants include the provision of utilities such as hvac water electricity etc humidification services fire protection security by means of on-site staff and technology receiving tenant plr-105390-10 deliveries during normal business hours in the absence of tenant personnel unattended and unreserved parking and maintenance of common areas telecommunication infrastructure and major structural_components and buildings systems certain of these customary services may be provided through an independent_contractor from whom the taxpayer neither derives nor receives any income taxpayer represents that any noncustomary services rendered to any tenant are provided by a trs or through an independent_contractor from whom taxpayer does not derive or receive any income the trss may provide tenants technological services and support specific to the tenants’ information_technology and telecommunications equipment located at the properties the taxpayer represents that it has undertaken research regarding services furnished by other similarly situated owners in connection with similar buildings located in the same geographic markets and it has determined that the services rendered by it to its tenants are customarily rendered in connection with the rental of comparable buildings in the geographic market in which the properties are located law and analysis sec_856 and c provide that for a corporation to be qualified to be taxable as a reit for any taxable_year at least percent of its gross_income must be derived from certain specified sources including rents_from_real_property and at least percent of its gross_income must be derived from real_property interests sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit's total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that not more than percent of the value of a reit’s total assets is represented by securities of one or more taxable reit subsidiaries real_property issue sec_856 defines the term real_estate_assets in part to mean real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 of the income_tax regulations provides that the term real_estate_assets means real_property interests in mortgages on real_property including plr-105390-10 interests in mortgages on leaseholds of land or other improvements thereon and shares in other qualified reits sec_1_856-3 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon sec_1_856-3 provides that the term real_property means land or improvements thereon such as buildings or other inherently permanent structures thereon including items that are structural_components of those buildings or structures in addition real_property includes interests_in_real_property local law definitions do not control for purposes of determining the meaning of the term real_property as used in sec_856 and the regulations thereunder the term includes for example the wiring of a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in the building or other items that are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment that is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though those items may be termed fixtures under local law revrul_75_424 1975_2_cb_270 concerns whether various components of a microwave transmission system are real_estate_assets for purposes of sec_856 the system consists of transmitting and receiving towers built upon pilings or foundations transmitting and receiving antennae affixed to the towers a building equipment within the building and waveguides the waveguides are transmission lines from the receivers or transmitters to the antennae and are metal pipes permanently bolted or welded to the tower and never removed or replaced unless blown off by weather the transmitting multiplex and receiving equipment is housed in the building prewired modular racks are installed in the building to support the equipment that is installed upon them the racks are completely wired in the factory and then bolted to the floor and ceiling they are self-supporting and do not depend upon the exterior walls for support the equipment provides for transmission of audio or video signals through the waveguides to the antennae also installed in the building is a permanent heating and air conditioning system the transmission site is surrounded by chain link fencing the revenue_ruling holds that the building the heating and air conditioning system the transmitting and receiving towers and the fence are real_estate_assets the ruling holds further that the antennae waveguides transmitting receiving and multiplex equipment and the prewired modular racks are assets accessory to the operation of a business and therefore not real_estate_assets revrul_73_425 1973_2_cb_222 considers whether a mortgage secured_by a plr-105390-10 shopping center and its total energy system is an obligation secured_by real_property a total energy system is a self-contained facility for the production of all the electricity steam or hot water and refrigeration needs of associated commercial or industrial buildings building complexes shopping centers apartment complexes and community developments the system may be permanently installed in the building attached to the building or it may be a separate structure nearby the principal components consist of electric generators powered by turbines or reciprocating engines waste heat boilers heat exchangers gas-fired boilers and cooling units in addition each facility includes fuel storage tanks control and sensor equipment electrical substations and air handling equipment for heat hot water and ventilation it also includes ducts pipes conduits wiring and other associated parts machinery and equipment the revenue_ruling holds in part that a mortgage secured_by the building and the system is a real_estate asset regardless of whether the system is housed in the building it serves or is housed in a separate structure apart from the building it serves this is because the interest in a structural_component is included with an interest held in a building or inherently_permanent_structure to which the structural_component is functionally related similar to the properties or structural_components described in revrul_75_424 and revrul_73_425 that qualify as real_property for purposes of sec_856 the properties and the structural_components described above are inherently permanent structures although the properties and structures help to facilitate the technology businesses of tenants that occupy such buildings the buildings and structural_components themselves are not assets accessory to the operation of a business like the examples set forth in sec_1_856-3 accordingly based on the information submitted and representations made we conclude that the properties including their structural_components as described above constitute real_property for purposes of sec_856 and sec_856 in addition because the properties and their structural_components are real_property they constitute real_estate_assets for purposes of sec_856 and sec_856 tenant services issue sec_856 provides that subject_to sec_856 the term rents_from_real_property includes inter alia rents from interests_in_real_property and charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated sec_1 a provides that the term rents_from_real_property means generally the gross amounts received for_the_use_of or the right to use real_property of the reit sec_1_856-4 explains that services furnished to the tenants of a particular building will be considered to be customary if in the geographic market in which the building is located tenants in similar buildings are customarily provided with plr-105390-10 the service the regulation goes on to provide that furnishing of water heat light air conditioning the cleaning of windows public entrances exits and lobbies the performance of general maintenance janitorial and cleaning services the collection of trash and the furnishing of elevator services telephone answering services incidental storage space laundry equipment watchman or guard services parking facilities and swimming pool facilities are examples of services that are customarily furnished to tenants in many geographic marketing areas sec_856 excludes from the term rents_from_real_property any impermissible_tenant_service_income sec_857 provides that impermissible_tenant_service_income includes with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for i services furnished or rendered by the reit to the tenants of such property or ii managing or operating such property sec_856 provides that services management or operations provided through an independent_contractor from whom the reit itself does not derive or receive any income or through a taxable_reit_subsidiary of the reit will not be treated as provided by the reit sec_856 provides that any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 will not constitute impermissible tenant services income sec_856 provides that if the amount of impermissible_tenant_service_income received or accrued directly or indirectly by a reit with respect to a property for any taxable_year exceeds one percent of all amounts received or accrued directly or indirectly by the reit with respect to such property the impermissible_tenant_service_income of the reit with respect to the property shall include all such amounts sec_856 provides that an independent_contractor is any person a who does not own directly or indirectly more than percent of the shares or certificates of beneficial_interest in the reit and b if the person is a corporation not more than percent of the voting power or total number of shares of whose stock or if the person is not a corporation not more than percent of the interest in whose assets or net profits is owned directly or indirectly by one or more persons owning percent or more of the shares or certificates of beneficial_interest in the reit sec_1_856-4 provides that no amount received or accrued directly or indirectly with respect to any real_property qualifies as rents_from_real_property if the reit furnishes or renders services to the tenants of the property or manages or operates the property other than through an independent_contractor from whom the trust itself does not derive or receive any income this section provides further that the requirement that the trust not receive any income from an independent_contractor requires that the relationship between the two be an arm’s-length relationship to the plr-105390-10 extent that services other than those customarily furnished or rendered in connection with the rental of real_property are rendered to the tenants of a property by an independent_contractor the cost of the services must be borne by the independent_contractor a separate charge must be made for the services the amount of the separate charge must be received and retained by the independent_contractor and the independent_contractor must be adequately compensated for the services sec_512 provides inter alia that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 explains however that payments for the occupancy of rooms and other space where services are also rendered to the occupant such as payments for_the_use_of a hotel room are not rents_from_real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid services for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units or offices in any office building are generally treated as rents_from_real_property many of the services described above are usual or customary services that are rendered in connection with the operation or maintenance of the properties and are not rendered primarily for the convenience of tenants other services that may constitute personal services to a tenant will be provided through independent contractors from whom taxpayer will not receive or derive any income or through a trs accordingly the services furnished by taxpayer in connection with the leasing of the properties will not cause any amounts received from tenants of the properties to be treated as other than rents_from_real_property under sec_856 conclusion based on the information submitted and representations made we conclude that the properties including their structural_components as represented constitute real_estate_assets for purposes of sec_856 and sec_856 accordingly we conclude that income derived from leasing the properties qualifies as rents_from_real_property under sec_856 also the customary activities that the taxpayer undertakes directly with respect to the taxpayer’s properties will not cause the gross_income received or accrued by the plr-105390-10 taxpayer with respect to those properties to be treated as something other than rents_from_real_property for purposes of sec_856 and the activities undertaken by an independent_contractor and or the trss described above will not cause any amounts received by the taxpayer to be treated as other than rents_from_real_property under sec_856 further the customary activities undertaken by the taxpayer through the llcs will not cause any amounts received by the taxpayer to be treated as other than rents_from_real_property under sec_856 no opinion is expressed or implied as to the federal tax consequences of this transaction under any provision not specifically addressed herein furthermore no opinion is expressed concerning whether taxpayer otherwise qualifies as a reit under subchapter_m part ii of chapter of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely by _david b silber__________ david b silber chief branch office of associate chief_counsel financial institutions products
